Citation Nr: 1538074	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2011 and May 2014 the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension.  

2.  The Veteran is service-connected for diabetes mellitus and PTSD.  

3.  The weight of the evidence of record does not establish that the Veteran's hypertension is proximately due to, or aggravated by, service-connected diabetes mellitus or PTSD.  


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to service-connected diabetes mellitus and/or PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in July 2005 and March 2006, prior to the initial adjudication of the claim in June 2006.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection for hypertension as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The July 2005 and March 2006 notice letters also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports from March 2006 and March 2012, a VA addendum medical opinion from June 2014, and the Veteran's statements.  

The Veteran was afforded VA medical examinations in March 2006 and March 2012 in connection with his claim of service connection for hypertension.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As indicated in the November 2011 Remand, the Board found the March 2006 VA examiner's opinion to be incomplete as it only discussed a secondary causation theory of entitlement, but did not discuss secondary aggravation.  As such, the Board remanded the Veteran's claim of service connection for a new VA examination, which was performed in March 2012.  However, as indicated in the May 2014 Remand, the Board determined that additional evidence associated with the claims file following the March 2012 VA examination necessitated an addendum medical opinion, which was obtained in June 2014.  The Board finds that the March 2012 VA examination and the June 2015 addendum medical opinion, taken together, are adequate with regard to the claim of service connection for hypertension.  The opinions expressed within the March 2012 VA examination report and June 2014 addendum considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Hypertension, considered as a  "cardiovascular-renal disease," is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a cardiovascular-renal disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection Analysis

The Veteran contends that service connection is warranted for hypertension on a secondary theory of entitlement.  Specifically, the Veteran has consistently claimed that his hypertension is secondary to his diabetes mellitus.  See June 2005 VA Form 21-526 (Veteran's Application for Compensation and/or Pension); June 2007 Notice of Disagreement.  In addition, the Veteran has also claimed that his hypertension is either caused or aggravated by his PTSD.

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012).  Similarly, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

While the Veteran does not contend that the hypertension is directly related to service, the Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  However, the evidence of record does not show that hypertension is directly related to service.  Service treatment records are silent for a diagnosis of, or treatment for, hypertension.  The January 1968 service separation examination report documents a blood pressure of 106/80.  The Veteran does not contend that he experienced symptoms of hypertension during service or continuously since service separation.  The medical evidence of record establishes that the Veteran was diagnosed with hypertension in 1985, more than fifteen years following the Veteran's separation from service.  Accordingly, the Board will only address the theory of secondary service connection when deciding this issue, as this is the only theory raised by the Veteran or reasonably raised by the evidence of record.    

As stated above, service connection may be granted for a disability caused or aggravated by a service-connected disability.  See Allen, 7 Vet. App. at 448.  To prevail on the issue of secondary service connection, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

The Board first finds that the Veteran has a current disability of hypertension.  VA and private treatment records during the appeal period reflect a diagnosis of, and treatment for, hypertension.  In addition, the March 2012 VA examiner confirmed a diagnosis of hypertension.  

The Board next finds that the Veteran is service-connected for diabetes mellitus.  In the June 2006 rating decision that gave rise to this appeal, the RO granted service connection for diabetes mellitus associated with herbicide exposure, effective June 20, 2004.  In November 2011, the Board granted service connection for PTSD.  

After a review of all the evidence of record, lay and medical, the Board finds, however, that the weight of the competent evidence demonstrates that the Veteran's hypertension is not caused or aggravated by service-connected diabetes mellitus or PTSD.  

The Veteran submitted an August 2005 statement from a private physician in support of the appeal.  In this statement, the private physician indicated that the Veteran has been under her care since 1997, when she assumed care from her predecessor, who had been treating the Veteran since 1977.  The private physician indicated that the Veteran was diagnosed with hypertension in December 1985 and with diabetes mellitus in March 1999.  The private physician opined that the Veteran's hypertension had been complicated by his diabetes and required several medications for control.  

Upon VA examination in March 2006, the VA examiner noted that the Veteran's hypertension was well controlled by two anti-hypertensive medications.  The VA examiner also noted that the diagnosis of hypertension preceded his diagnosis of diabetes mellitus by over ten years.  As a result, the VA examiner opined that the Veteran's diabetes "did not or is not the cause of his hypertension."  

Upon VA psychiatric examination in April 2006, the VA examiner provided a diagnosis of PTSD.  The VA examiner noted the Veteran's history of hypertension, and opined that "it is possible that as the symptoms of his [PTSD] and depression wax and wane it can have an effect on his other medical conditions, in particular [his] diabetes and hypertension."  

In the June 2007 Notice of Disagreement, the Veteran contended that "medical evidence has consistently shown that the hypertension was directly caused by the diabetes."  The Veteran also indicated that the diagnosis of hypertension did not precede the diagnosis of diabetes, contending that he has been told by his physicians that he had diabetes as early as 1985 or 1986.   

Upon VA examination in March 2012, the Veteran indicated that he was diagnosed with hypertension in 1999, about the same time as when he was diagnosed with diabetes mellitus.  Following a review of VA treatment records, but not a complete review of the claims file, the VA examiner indicated that the treatment regimen for the Veteran's hypertension had remained essentially unchanged between 2005 and 2012.  The VA examiner also indicated that the Veteran's renal function was normal in October 2005 and in September 2011.  As such, the VA examiner opined that there was no evidence that the Veteran's hypertension had been aggravated since it did not require any additional medications for control.  The VA examiner further opined that the Veteran's hypertension was more likely due to age and obesity.  

In the May 2014 Remand, the Board noted a September 2012 VA treatment record that indicated that VA clinicians added a medication to the Veteran's treatment regimen for hypertension.  The Board also noted that the March 2012 VA examiner relied upon, in part, the fact that the Veteran's medication regimen had remained relatively unchanged since the Veteran was diagnosed with diabetes mellitus.  In light of the change in the medication regimen, the Board determined that an addendum VA medical opinion was needed in order for the VA examiner to consider her previous opinion in light of the recent medication change.  

In a June 2014 addendum medical opinion, the March 2012 VA examiner, after reviewing the entire claims file, confirmed her opinion that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's PTSD or diabetes.  Regarding the contention that the PTSD is the primary disability, the VA examiner indicated that "medical literature does not indicate that PTSD affects hypertension.  Therefore, his PTSD has not aggravated his hypertension."  Regarding the contention that the diabetes mellitus is the primary disability, the VA examiner indicated that when diabetes mellitus aggravates or causes hypertension, it does so through its effect on kidney function, causing protein in the urine (proteinuria).  In the Veteran's case, the VA examiner noted that the Veteran's kidney function levels remained in the normal range, including levels of creatine and protein in the urine.  Therefore, the VA examiner opined that "this indicates that [the] Veteran's need for additional medication . . . is not related to diabetes."  

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal knowledge of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown. 7 Vet. App. 429, 433 (1995).  The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence.  Gabrielson, 7 Vet. App. at 40.  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean, 13 Vet. App. at 448-49.  

While the Board acknowledges that review of the claims file is not required, a medical examiner's review of the claims file may heighten the probative value of an opinion, as the claims file generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, material pertaining to claims for conditions not currently at issue, and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the Board has taken the medical opinions, both favorable and unfavorable to the Veteran's claim, into consideration and finds that the opinions provided by the March 2012 VA examiner are more probative than that provided by the Veteran's private physician.  The August 2005 opinion from the Veteran's private physician appears to provide positive support to the Veteran's claim, indicating that the Veteran's hypertension has been "complicated" by his diabetes mellitus.  However, the private physician provided no rationale for her opinion, only indicating the Veteran's current medication regimen required multiple medications.  Construing the private physician's statement in a light most favorable to the Veteran, the opinion seems to indicate that the Veteran requires additional medications for the control of his hypertension due to his diabetes mellitus.  

In contrast, the March 2012 VA examiner's opinions that the Veteran's hypertension is not caused or aggravated by his diabetes mellitus or PTSD are supported by adequate rationale.  The VA examiner noted no known medical literature supporting a link between PTSD and hypertension.  The VA examiner also reviewed the Veteran's medication regimen since 2005 and noted no changes that were attributable to his diabetes mellitus.  The VA examiner indicated that she based her opinions on the Veteran's history, physical examination, review of the claims file, and review of current medical literature.  The Board finds that the VA examiner's medical opinions are based on a more comprehensive review of the Veteran's medical history and current complaints.  As such, the VA examiner's opinions are more probative than the opinion provided by the Veteran's private physician.  

The Board acknowledges the Veteran's statements indicating a relationship between hypertension and either diabetes mellitus or PTSD.  However, the Board finds that the etiology of hypertension, and its relationship to either diabetes mellitus or PTSD, falls outside the realm of common knowledge of a layperson, and thus, the Veteran is not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Kahana, 24 Vet. App. 428, 438.  As such, the Board affords the Veteran's lay statements regarding etiology of hypertension little probative weight.  The March 2012 VA examiner specifically addressed the Veteran's contentions of secondary causation and aggravation, but opined that the Veteran's PTSD and diabetes mellitus have neither caused nor aggravated his hypertension.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that hypertension was not caused or aggravated by the Veteran's service-connected diabetes mellitus or PTSD.  The March 2012 VA examination report and addendum opinion are competent and probative medical evidence and are supported by adequate rationale.  The VA examiner was informed of the pertinent evidence, including the Veteran's own reported history and complaints, reviewed the available claims file and current medical literature, and fully articulated the opinions; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a relationship between service-connected diabetes mellitus or PTSD and the Veteran's hypertension.  For these reasons, the Board finds that a preponderance of the evidence is against the 

Veteran's claim of service connection for hypertension as secondary to service-connected diabetes mellitus and/or PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus and/or PTSD, is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


